DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 26-31 and 34-38 are currently pending. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/01/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/01/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Christine Goddard on 06/18/2020.

The application has been amended as follows:  
 Claim 26 is AMENDED as follows: --“A method for administering a suspension comprising the compound 4-(3-chloro-4-(cyclopropylaminocarbonyl)aminophenoxy)-7-methoxy-6-quinolinecarboxyamide or a pharmaceutically acceptable salt thereof, and a basic substance, wherein the basic substance is present in an amount effective for suppressing bitterness of the compound or a pharmaceutically acceptable salt thereof the method comprising: 
1)    suspending a pharmaceutical composition comprising 1 to 24 mg of the 4-(3-chloro-4-(cyclopropylaminocarbonyl)aminophenoxy)-7-methoxy-6-quinolinecarboxyamide or the pharmaceutically acceptable salt thereof, and the basic substance in an aqueous solvent in a vessel; 
2)    administering [[a]] the suspension obtained in 1) to a patient from the vessel; 
3)    rinsing the vessel with an aqueous solvent; and 
4)    administering [[a]] the rinsing solution obtained in 3) to the patientwherein the suppressed bitterness of the suspension comprising 4-(3-chloro-4-(cyclopropylaminocarbonyl)aminophenoxy)-7-methoxy-6-quinolinecarboxyamide or a pharmaceutically acceptable salt thereof and the basic substance is measured relative to a control having the composition of the suspension but without the basic substance; 
and wherein the weight ratio of the basic substance to 4-(3-chloro-4-(cyclopropylaminocarbonyl)aminophenoxy)-7-methoxy-6-quinolinecarboxyamide or a pharmaceutically acceptable salt thereof is from 0.01: 1 to 50:1.”--
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: At the time of invention, the instantly claimed methodology was not anticipated in the prior art. The closest prior art of US2008/0214606 teaches formulating a base with the compound 4-(3-chloro-4-(cyclopropylaminocarbonyl)aminophenoxy)-7-methoxy-6-quinolinecarboxyamide or a pharmaceutically acceptable salt thereof in a suspension form to hinder degradation of the active agent (See [0111]-[0115]). The amount of compound used in the suspension formulation corresponds to a concentration of 1.234 x 10-4 mg/ml. As shown in Table 4 of the instant specification, the bitterness of the compound is exponentially reduced as its concentration is reduced. The compound in a concentration of 1.23 x 10-2 mg/mL comprised a bitterness profile of 24% compared to a reference control (0.1mM quinine-100%), and the concentration of the compound employed in the suspension of the prior art is1.234 x 10-4 mg/ml, 100 fold less than that of Table 4 above, and accordingly said prior art suspension would not comprise a bitterness profile and the addition of a basic substance to the compound in the aqueous suspension did not inherently suppress the bitterness of the compound. 
Secondly, prior to the time of the invention it was also not known in the prior art that the compound 4-(3-chloro-4-(cyclopropylaminocarbonyl)aminophenoxy)-7-methoxy-6-quinolinecarboxyamide or a pharmaceutically acceptable salt thereof comprised a bitter taste profile and was therefore in need of a taste-masking component, such as a In re Omeprazole Patent Litigation, 536 F.3d 1361, 87 USPQ2d 1865 (Fed. Cir. 2008) and MPEP 2143 and the discovery of a previously unknown problem by the patentee. Even though alkaline earth oxide bases, such as the elected MgO were known in the art for taste-masking bitter therapeutic agents (US Patent 5,633,006 published 05/27/1997), since the problem of bitter profile for the compound 4-(3-chloro-4-(cyclopropylaminocarbonyl)aminophenoxy)-7-methoxy-6-quinolinecarboxyamide or a pharmaceutically acceptable salt thereof had not been previously known, there would have been no reason to incur additional time and expense to add the alkaline earth oxide base in the amount to suppress bitterness, even though the addition would have been technologically possible. 
 Lastly, support for the amended limitations directed to the control in which the suspension is compared to in order to measure the bitterness of the suspension is found in [0016-0017] of the instant specification, and support for the amended limitation directed to the ratio of the compound to the basic substance is found in [0013] of the instant specification. 
Regarding the IDS of 04/01/2021, the references provided in the IDS of 04/01/2021 neither anticipate the claimed methodology nor are there teachings or suggestions with the references to arrive at the claimed methodology with a reasonable expectation of success. Therefore, claims 26-31, 34-38 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GEORGE W. KOSTURKO

Art Unit 1628







/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628